     Case 1:18-cv-00258-DLH-CRH Document 1 Filed 12/07/18 Page 1 of 12




TODD A. STUBBS, ESQ.
LEVI G. STUBBS
STUBBS LAW, P.C.
110 W. Main Street
P.O. Box 169
Manhattan, MT 59741
Phone: 406.282.0515
Facsimile:406.284.4042
Email: law@stubbslawpc.com
      levi@stubbslawpc.com
Attorneys for Plaintiffs

               IN THE UNITED STATES DISTRICT COURT
            IN AND FOR THE DISTRICT OF NORTH DAKOTA
                         WESTERN DIVISION

 BRAXTON AVERY,

             Plaintiff,
                                              COMPLAINT AND DEMAND
     v.                                          FOR JURY TRIAL

 E&M SERVICES, LLC, and DOES 1-                           Civil No.:
 25,

             Defendants.

      Plaintiff, BRAXTON AVERY (“Plaintiff”), by and through his undersigned

counsel, brings this Complaint and Demand for Jury Trial (“Complaint”) against

Defendants, E&M Services, LLC (“E&M”) and Does 1-25 alleges as follows:

                               INTRODUCTION

      This is an personal injury action Plaintiff brings against named defendants,

E&M Services, LLC (“E&M”) and Does 1-25. Plaintiff was seriously injured

                                         1
     Case 1:18-cv-00258-DLH-CRH Document 1 Filed 12/07/18 Page 2 of 12




while working on an oil well (“Well”) in the area of Williston, North Dakota.

Plaintiff was at the time of his injury employed with Eklipse Resources, LLC

(“Eklipse”). Statoil Oil & Gas, L.P. (“Statoil”) owned and operated the lease

where the Well was located, including ownership and operation of the flow lines

running from the Well to a Separator/Tank. Statoil hired Eklipse to perform, in

addition to other functions, preventative maintenance on shut in wells. In

addition, Statoil hired and approved E&M to be the production maintenance

consultant for the Eklipse work crew relative to the crews’ work on the shut in

Well. Plaintiff was part of the Eklipse crew working on the shut in Well. At the

time Plaintiff sustained serious injury, both E&M and Eklipse were both working

on the Well, the flow lines and/or Separator/Tank while it was shut in. E&M had

ultimate control and oversight of the operations being conducted on the Well site.

This control and oversight included, the Eklipse crews’ work operations being

performed at the Well site at the time Plaintiff was seriously injured. For the

reasons stated below, E&M was negligent in its charged upon control and

oversight of the shut in Well site operations causing Plaintiff’s serious injuries.

                                     PARTIES

1.    Plaintiff is an adult resident and citizen of the City of Odessa, County of

      Ector, State of Texas.

\\

                                           2
     Case 1:18-cv-00258-DLH-CRH Document 1 Filed 12/07/18 Page 3 of 12




2.   Defendant E&M is a North Dakota limited liability company licensed to do

     business in the State of North Dakota, in good standing, with its principal

     place of business at 305 12th St SE, P.O. Box 1275, Watford City, North

     Dakota, 58854-1275.

3.   Does 1-25 are persons and/or entities who are unknown at this time and may

     be liable in whole or in part for the Plaintiff’s damages.

                         JURISDICTION AND VENUE

4.   This Court has jurisdiction over the subject matter of this action pursuant to

     28 U.S.C. §§ 1332 and 1367, and venue is properly set in the United States

     District Court for the District of North Dakota pursuant to 28 U.S.C. § 1391.

5.   The causes of action alleged herein arise from the factual allegations

     occurring in this judicial district.

6.   Diversity jurisdiction is established at the filing of the Complaint. Alfson v.

     Brigham Oil & Gas, L.P., No. 4:09-CV-076, 2009 WL 4907022 *2 (D.N.D.

     Dec. 11, 2009).

7.   As of the filing of this Complaint, Defendant E&M is organized in the State

     of North Dakota.

8.   As of the filing of this Complaint, Plaintiff resides and is domiciled in the

     State of Texas.

9.   The amount in controversy is in excess of $75,000.

                                            3
      Case 1:18-cv-00258-DLH-CRH Document 1 Filed 12/07/18 Page 4 of 12




                 ALLEGATIONS COMMON TO ALL COUNTS

10.   Production from an oil well such as the Well subject to this action produces

      gas, oil and water that flow from the well bore to the surface. The goal is to

      separate these liquids using a Separator/Tank that separates these liquids.

11.   This action involves a shut in Well. A shut in well is a well shut in when

      the wellhead valves are closed, shutting off production. Shut in of a well is

      typically done in the instance while waiting for maintenance to be

      completed, for oil transportation to another location or for the market to

      improve.

12.    A wellhead is a device located on the surface used to hold in place the

      vertical tubing that runs vertically from the well bore to the surface. Subject

      to this action, there were two valves on the well head for purposes stopping

      the oil, gas and water from surfacing.

13.    When the valves are closed, there is in instances substantial shut in pressure

      waged against one or the other valve as the case may be. This shut in

      pressure is caused by the oil, gas and other liquid trying to reach the surface.

14.   For purposes of production of the oil coming from the Well, when the

      values are opened, this allows the gas, oil and other liquid (water) to flow

      through a flow line (“Flow Line”). The Flow Line subject to this action ran


                                          4
      Case 1:18-cv-00258-DLH-CRH Document 1 Filed 12/07/18 Page 5 of 12




      from the Well to the Separator/Tank located in a shack. The

      Separator/Tank then serves its purpose to separate the gas, oil and water

      flowing from the Well to the Separator/Tank.

15.   Eklipse and E&M were working on the Statoil shut in Well located in

      Williston, North Dakota. At all relevant times, Plaintiff was working at the

      Well site as an Eklipse employee.

16.   Statoil owned and operated the lease for the Well, including the Flow Lines

      and associated Separator/Tank.

17.   Eklipse was hired by Statoil to perform, in addition to other functions,

      preventative maintenance indirectly on the shut in Well, and directly on

      Flow Lines and associated Separator/Tank.

18.   Statoil hired, approved and authorized E&M to be the production

      maintenance consultant for the Eklipse crew. At the time of Plaintiff’s

      Injury, Plaintiff was a member of this Eklipse crew.

19.   Both E&M and Eklipse were working on the Well while it was “shut in.”

20.   E&M had ultimate control and oversight over the operations relative to

      Eklipse’s work on the Well including work performed by Plaintiff.

21.   Eklipse was in charge of putting the lock out/tag out kit on the Flow Line

      running between the Well and Separator/Tank typically when Eklipse was


                                          5
      Case 1:18-cv-00258-DLH-CRH Document 1 Filed 12/07/18 Page 6 of 12




      not on site working on these components. Eklipse followed this lock/tag

      out protocol during its work at the Well site.

22.   There was not any preventative engineering utilized with regard to pressure

      build ups in the Flow Line running between the Well and the associated

      Separator/Tank, such as a bleed-off point or any pressure gauges.

23.   Prior to and in close proximity to August 11, 2014, Eklipse capped the flow

      line from the Well (“Capped Flow Line”) under the supervision and

      oversight of the E&M consultant. The Capped Flow Line was capped for

      purposes of allowing work to be performed on the Separator/Tank. Eklipse

      left the Well site with the Capped Flow Line capped while this preventative

      maintenance on the separator/tank was being done.

24.   After Eklipse left the Well shut in and Flow Lines capped, the E&M

      consultant shut the ball value on the well head which is considered a fail

      safe valve. However, the E&M consultant negligently failed to shut off the

      main value on the shut in well.

25.   Subsequently, Eklipse was not able to return to the Well site for a number of

      days because of flooding.

26.   During the time the Eklipse crew was off site, the fail safe ball valve failed.

      With the failing of the ball valve and the main valve negligently left open by


                                          6
      Case 1:18-cv-00258-DLH-CRH Document 1 Filed 12/07/18 Page 7 of 12




      the E&M consultant, oil, gases and/or water were able to escape from the

      Well and into and through the capped Flow Line.

27.   Over the next couple days after Eklipse left the Well site, the oil, gas and/or

      water reached the cap on Flow Line which caused substantial pressure to

      build against the cap on the Flow Line.

28.   The subsequent pressure build up resulting from E&M and the E&M

      consultant’s negligent failure to shut the main valve rendered the Capped

      Flow Line unsafe to access or perform work on.

29.   When Plaintiff, as an employee of Eklipse, returned to the Well to complete

      the preventative maintenance and reinstall the parts Eklipse had

      disassembled, Plaintiff, not knowing of the substantial pressure being

      pressed against the cap of the Flow Line, opened the Capped Flow Line.

      The cap to the Capped Flow Line blew off as a result of the pressure build-

      up, struck Plaintiff in the face and proceeded to travel through a skylight

      and land 50 feet away from the shack Plaintiff was working in.

30.   As a result of being struck in the face by the cap of the Capped Flow Line,

      Plaintiff sustained serious injuries.

31.   But for E&M consultant’s negligent failure to shut the main valve off,

      Plaintiff’s serious injuries would not have occurred.


                                              7
      Case 1:18-cv-00258-DLH-CRH Document 1 Filed 12/07/18 Page 8 of 12




                     COUNT I: NEGLIGENCE OF E&M

32.   Plaintiff incorporates by this reference herein paragraphs 1-31 as set forth

      above.

33.   A prima facie claim of negligence requires the plaintiff to prove: 1) duty; 2)

      breach of that duty; 3) causation; and 4) damages. Chegwidden v. Evenson,

      2015 ND 131, ¶ 18, 863 N.W.2d 843, 848-49 (quoting Barbie v. Minko

      Constr., Inc., 2009 ND 99, ¶ 8, 766 N.W.2d 458).

34.   Each person owes a duty to protect another from injury, and that duty

      applies to those injuries that are foreseeable. Nelson v. Gillete, 1997 ND

      205, ¶ 40, 571 N.W.2d 332, 340.

35.   An employer is vicariously liable for the acts of its employee and agents

      when done within the scope of the employee’s and/or agent’s duties and on

      the employer’s/Principal’s behalf. Zimprich v. Broekel, 519 N.W.2d 588,

      591 (N.D. 1994). The individual(s) and/or consultant(s) who failed to shut

      off the main valve where E&M employees and/or agents.

36.   It was foreseeable that if the main valve to the Well was not shut off and the

      closed fail safe ball valve failed, pressure would build in the cap on the

      Flow Line during the preventative maintenance and the pressure build up

      would cause the Capped Flow Line to blow off when it was accessed. This


                                          8
      Case 1:18-cv-00258-DLH-CRH Document 1 Filed 12/07/18 Page 9 of 12




      occurrence is further exacerbate without the utilization of preventative

      engineering on the same line, resulting in an injury to an Eklipse employee

      such as Plaintiff.

37.   Thus, E&M, having ultimate control and oversight of the operations at the

      Well, had a duty to protect Eklipse employees from injury as such was

      foreseeable that if E&M failed to shut off the main valve, with such failure

      resulting in pressure build up in the Capped Flow Line, such failure would

      cause Plaintiff’s Injury when he attempted to access the over pressured

      Capped Flow Line. In a nutshell, E&M and its consultant had a duty to

      ensure that the fail safe ball valve and the main valve was shut off at

      appropriate times during Eklipse’s overall work at the Well site.

38.   E&M’s and E&M’s consultant breached this duty by failing to: 1) ensure

      the main valve from the Well was shut at all appropriate times during the

      scope of Eklipse’s overall preventative maintenance at the Well site. 2)

      warn the Plaintiff of the danger presented by the over pressurization against

      the Capped Flow Line prior to Plaintiff commencing his work on the

      Capped Flow Line upon his returning to the Well site; and 3) provide

      preventative engineering on the Capped Flow Line to warn and/or relieve

      pressure in the situation of the main valve not being shut off.


                                          9
      Case 1:18-cv-00258-DLH-CRH Document 1 Filed 12/07/18 Page 10 of 12




39.    E&M’s and E&M’s consultant’s failure to shut the main valve caused

       immense pressure to build in the Capped Flow Line resulting in serious

       injury to Plaintiff when he attempted to access the Capped Flow Line.

       Additionally, E&M provided no preventative engineering rendering the

       Capped Flow Line unsafe to access or perform work on.

40.    E&M and its consultant did not warn Eklipse or Plaintiff prior to Plaintiff

       commencing his work on the over pressurized Capped Flow Line about

       hazards associated with E&M’s failure to shut the main valve resulting in

       serious injury to Plaintiff.

41.    As a result of E&M and its consultant’s failures in paragraphs 38-40, the

       cap of the Capped Flow Line blew off when Plaintiff accessed it and struck

       the Plaintiff in the face, seriously injuring the Plaintiff.

42.    As a result of being struck in the face by the cap on the Capped Flow Line

       and being seriously injured, Plaintiff has suffered damages in the form of

       past, present and future medical expenses, lost wages, past, present and

       future pain and suffering, disfigurement and emotional distress. Section 32-

       03.2-04, North Dakota Century Code Annotated.

43.    All work performed and failed to be performed by E&M and its E&M

       consultant at the Well, including failure to shut the main value, was done as


                                            10
      Case 1:18-cv-00258-DLH-CRH Document 1 Filed 12/07/18 Page 11 of 12




       an E&M job duty assigned to the consultant at the Well.

44.    All work performed by the E&M consultant at the Well, including the

       consultant’s negligent omission in failing to shut off the main valve, was

       done by the E&M consultant on E&M’s behalf in the course of the E&M

       consultant’s work duties.

45.    As a result of the facts contained in paragraph 43-44, E&M is directly liable

       and vicariously liable for acts of the E&M consultant and the damages that

       are proximately caused by those acts.

                              PRAYER FOR RELIEF

       Plaintiff prays for relief as follows:

1.     Judgment against Defendants;

2.     For Defendants to pay all damages Plaintiff has sustained as a result of

       Defendants’ negligence, including, but not limited to past, present and

       future medical expenses, lost wages, past, present and future pain and

       suffering, disfigurement and emotional distress;

3.     For Plaintiff’s reasonable costs, expenses and attorney fees as permitted

       under North Dakota law; and

4.     An award of all other damages the Court deems just and equitable.

\\


                                            11
Case 1:18-cv-00258-DLH-CRH Document 1 Filed 12/07/18 Page 12 of 12




                            JURY DEMAND

 Plaintiff demands a jury on all triable issues.

 DATED this 7th day of December, 2018.

                                                   STUBBS LAW, P.C.

                                                     /s/ Todd Stubbs
                                                   TODD A. STUBBS
                                                   LEVI G. STUBBS
                                                   110 W Main Street
                                                   P.O. Box 169
                                                   Manhattan, MT 59741
                                                   Phone: 406-282-0515
                                                   Fax: 406-284-4042
                                                   Attorneys for Plaintiff




                                     12
